 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                   CASE NO. C12-1282JLR

11                              Plaintiff,             ORDER

12                       v.

13         CITY OF SEATTLE,

14                              Defendant.

15         The court hereby APPROVES the Seattle Monitoring Team’s March 2019 invoice

16 and DIRECTS the Clerk to pay the invoice from funds presently on deposit in the registry

17 of the court regarding this case.

18         Dated this 3rd day of May, 2019.

19

20

21
                                                   A
                                                   JAMES L. ROBART
22                                                 United States District Judge


     ORDER- 1
